                 Case 1:20-cv-00799-GSA Document 14 Filed 07/16/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   GIGI FAIRCHILD-LITTLEFIELD,                    1:20-cv-00799-GSA-PC
12                  Plaintiff,                      ORDER GRANTING PLAINTIFF’S
                                                    MOTION
13         vs.                                      (ECF No. 12.)
14   R. AMEZCUA, et al.,                            ORDER FOR CLERK TO MAIL NEW
                                                    CASE DOCUMENTS TO PLAINTIFF BY
15                 Defendants.                      UNITED STATES MAIL
                                                    (ECF No. 3.)
16

17

18

19          Gigi Fairchild-Littlefield (“Plaintiff”) is a state prisoner proceeding pro se and in forma
20   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. On June 9, 2020, Plaintiff
21   filed the Complaint commencing this action. (ECF No. 1.) On June 10, 2020, the court
22   electronically served new case documents to the Central California Women’s Facility (CCWF),
23   where Plaintiff is incarcerated, for delivery to Plaintiff. (ECF No. 3.)
24          On July 14, 2020, Plaintiff filed a motion for the Clerk to send her the new case
25   documents by United States Mail. (ECF No. 12.) Plaintiff claims that as of July 2, 2020, the
26   documents had not been delivered to her at CCWF. (Id.) She provides evidence that on June 26,
27   2020, she made request on form 22 at CCWF to be given the documents and was told that “[t]he
28   court has not emailed anything.” (Id. at 2.)

                                                      1
                 Case 1:20-cv-00799-GSA Document 14 Filed 07/16/20 Page 2 of 2



 1          The court finds good cause to grant Plaintiff’s motion for the court to send her new case
 2   documents to her by United States Mail.
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1.       Plaintiff’s motion, filed on July 14, 2020, is GRANTED; and
 5          2.       The Clerk is DIRECTED to send Plaintiff’s new case documents (ECF No. 3) to
 6                   her by United States Mail at her address of record.
 7
     IT IS SO ORDERED.
 8

 9      Dated:      July 16, 2020                           /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     2
